DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-9-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 15, 18, 19, and 20.

Specifically regarding claim 1, Takagi (US20140247386) teaches the state of the art of an image capturing apparatus.
But, Takagi fails to explicitly teach a combination of all the claimed features including a distribution acquisition unit configured to acquire a distribution characteristic of a transmittance of the electrochromic element based on a current value flowing to the electrochromic element; and an image processing unit configured to correct an image signal captured by the image capturing element in accordance with the distribution characteristic, as claimed.


But, Takagi fails to explicitly teach a combination of all the claimed features including an information acquisition unit configured to acquire, based on information recorded in the image data file, information representing a distribution characteristic of a transmittance of the electrochromic element at the time of image capturing; and a correction unit configured to execute correction processing for the image signal based on the information representing the distribution characteristic, as claimed.

Specifically regarding claim 18, Takagi (US20140247386) teaches the state of the art of an image capturing apparatus.
But, Takagi fails to explicitly teach a combination of all the claimed features including acquiring a distribution characteristic of a transmittance of the electrochromic element based on a current value flowing to the electrochromic element; and correcting an image signal captured by the image capturing element in accordance with the distribution characteristic, as claimed.

Specifically regarding claim 19, Takagi (US20140247386) teaches the state of the art of an image capturing apparatus.
But, Takagi fails to explicitly teach a combination of all the claimed features including a distribution acquisition unit configured to acquire a distribution characteristic of a transmittance of the electrochromic element based on a current value flowing to the electrochromic element; and an image processing unit configured to correct an image signal captured by the image capturing element in accordance with the distribution characteristic, as claimed.

Specifically regarding claim 20, Takagi (US20140247386) teaches the state of the art of an image capturing apparatus.
But, Takagi fails to explicitly teach a combination of all the claimed features including a data acquisition unit configured to acquire an image data file including an image signal obtained by capturing an object image formed by light that has passed through an optical member using an electrochromic element and capable of electrically controlling a transmittance of the light;

an information acquisition unit configured to acquire, based on information recorded in the image data file, information representing a distribution characteristic of a transmittance of the electrochromic element at the time of image capturing; and a correction unit configured to execute correction processing for the image signal based on the information representing the distribution characteristic, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-5-21